Citation Nr: 1453572	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-46 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1983 and from August to October 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  He also previously had testified before a different VLJ in June 2012.  Because that VLJ is no longer employed at the Board, however, the Veteran was entitled to the additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  Transcripts of both hearings are of record. 

In April 2014, the Board remanded (sent back) the claim to the RO, since the Agency of Original Jurisdiction (AOJ), for further development of the evidence and other procedural action.  In particular, this additional development included providing the Veteran the required notice in compliance with 38 C.F.R. § 3.304(f)(5), since his claim is at least partly predicated on a personal or sexual assault (i.e., military sexual trauma (MST)), but also obtaining all of his outstanding VA treatment records from the Bay Pines VA Healthcare System and having him undergo a VA compensation examination for a needed opinion.

As the Board also explained, the claim was expanded to include acquired psychiatric disorders even other than PTSD because the U. S. Court of Appeals for Veterans Claims (Court/CAVC) had held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons had concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  In Clemons, the Court found that, where a Veteran's claim identifies, as an example, PTSD, without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The Board noted, as well, that this appeal had been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

FINDING OF FACT

The most probative (meaning most competent and credible) evidence of record indicates the Veteran does not have a psychiatric disorder because of his military service, including especially PTSD according to the current criteria of the Fifth Edition of the DIAGNOSTIC AND STATSTICAL MANUAL OF MENTAL DISORDERS (DSM-V), and he has not had any such disorder owing to his service at any time since filing his claim of entitlement to service connection for this alleged disability, even under the prior (DSM-IV) standards.

CONCLUSION OF LAW

The criteria are not met for service connection for an acquired psychiatric disorder, including PTSD, under any potential theory of entitlement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the RO's initial adjudication of the claim as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, in the service-connection context, the notice should address all five elements of the claim:  (1) Veterans status, (2) proof of the claimed disability, (3) a relationship or correlation between the disability and military service, but also the "downstream" disability rating and effective date in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, to this end, this duty to notify was satisfied by way of letters sent to the Veteran in December 2007 and April 2014 that fully addressed all notice elements, including, as already has been alluded to, advising the Veteran of the unique pleading requirements intrinsic to a claim predicated on MST.  Moreover, even since providing that more recent notice, on remand, the claim has been readjudicated in an October 2014 supplemental statement of the case (SSOC).  Thus, even accepting that the more recent notice did not precede the initial adjudication of the claim, this timing defect since has been "cured" inasmuch as the claim has been reconsidered since providing all required notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case (SOC) or, here, supplemental SOC (SSOC) to cure a timing-of-notification defect).

VA's duty to assist the Veteran in fully developing this claim also has been satisfied.  This duty includes assisting him in procuring potentially relevant records, whether from prior to, during, or since his service, so including his service treatment records (STRs) and pertinent VA and private treatment records and providing an examination and/or obtaining an opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing this Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained STRs, service personnel records (SPRs), VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  He also was provided opportunity to set forth his contentions during his Travel Board hearings, one of which as mentioned was before the undersigned VLJ.  As well, the Veteran was afforded a VA compensation examination in furtherance of his claim.  Regarding that mental status evaluation, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as his STRs and personal lay statements.  The VA examiner provided the required explanatory rationale for the opinion stated.  Accordingly, this examination-and-opinion obligation has been met.  38 C.F.R. § 3.159(c)(4). 


Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required in fulfilling VA's obligations concerning this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As also already mentioned, the Veteran testified before the undersigned VLJ of the Board during a December 2013 Travel Board hearing (and earlier also had testified at a June 2012 Travel Board hearing before a different VLJ).  According to 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the determinative issue is whether the Veteran is entitled to service connection for his claimed disability.  During the hearing, there was no confusion that he needed to present evidence linking his alleged disability to his military service, to show this required connection.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Additionally, the presiding VLJ further explained the three requirements for establishing entitlement to service connection (namely, as discussed in Dingess, (1) Veterans status, (2) proof of the claimed disability, and (3) a relationship or correlation between the disability and military service).  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id., at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, including especially since that hearing and more recent remand of the claim, the Board finds that any deficiency in that hearing was non-prejudicial.  This appeal, therefore, is ready to be considered on its merits.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

The Board has reviewed the evidence in this case and finds that the Veteran has exhibited a pattern of misrepresenting, over reporting, and exaggerating his symptoms as seen on objective measures.  It is the Board's duty to make findings regarding the credibility and weight of the evidence before it, and to this end the Board will explain its findings.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (stating that it is the Board's duty, as fact finder, to determine the credibility and weight to be given to the evidence); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons or bases for its rejection of any such evidence).

The Veteran had a VA mental disorders examination in June 2014, on remand.  The VA examiner spent an hour with the Veteran.  In addition, the VA examiner administered a Structured Inventory of Malingered Symptomatology (SIMS) evaluation.  In the examination report, the examiner indicated that the SIMS score was significantly elevated above the recommended cutoff score.  The Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  According to the examiner, the Veteran's "extremely elevated" total SIMS score represented strong evidence that he was over reporting or exaggerating his symptoms.  As such, it was not possible to apply the DSM-V criteria to formulate an accurate mental disorders diagnosis, as the application of the DSM-V criteria rested on reliable symptom reporting.  On the other hand, the examiner indicated that the current diagnoses of cannabis use disorder, alcohol use disorder, and stimulant use disorder (cocaine) were reliable because substance abuse disorders were not subject to over reporting and exaggeration.


Previously, in November 2011, during a lengthy in-patient treatment program, a VA psychologist administered the Minnesota Multiphasic Personality Inventory (MMPI-2).  According to that evaluating VA psychologist, the MMPI-2 is a widely used and well-researched instrument that allows for examination of personality functioning and underlying psychopathology.  The MMPI-2 has also been found to be useful in treatment planning, case conceptualization, and formulating appropriate recommendations.  As to this Veteran, this commenting VA psychologist found that a review of the validity indicators suggested that the profile was technically invalid due to the endorsement of a large number of atypically-endorsed items.  For example, the Veteran had a high score on a scale designed to detect feigning of psychopathology.  The results therefore were invalid.  Due to the high level of feigning on the MMPI-2, the results reported on other testing conducted that day were to be used for informational purposes only, as it would have been difficult to determine whether the Veteran was accurate in reporting his symptoms on the other administered instruments.

An even earlier June 2004 VA treatment record reflects that the Veteran reported being depressed for five years (so since 1999 or thereabouts) and alluded to problems with a former girlfriend from whom he had separated five years earlier.  On further VA treatment in June 2004, he reported that his depression had begun instead 10 years earlier after he had struck a girl with a city bus.  Both of those unfortunate incidents, regardless of their actual time of occurrence, had nothing to do with his military service and had occurred long after his service had ended in 1983.

The Board nonetheless equally acknowledges several notations in the record reflecting diagnoses of PTSD as well as depression, anxiety, and the like.  Because the Veteran has displayed a propensity to feign, over report, and exaggerate symptoms and because he has a history of providing inconsistent information as to dates of onset of alleged symptomatology, the Board does not find him credible with respect to allegations of psychiatric symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  As such, the Board finds that any mental health diagnoses (other than those entailing substance abuse) based on his supposed factual reports as well as his reports of symptomatology lack credibility and, thus, probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on an inaccurate factual premise has no probative value).  Certainly, at the very least, this undermining of his credibility cast significant doubt on any reliance on the history he has recounted to the clinicians who have offered diagnoses other than substance abuse, much less on any purported relationship between their diagnoses and his military service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, however, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  But consider also that this provision applies only to the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases, which include psychoses, also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service, although his presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

PTSD, therefore, is not on this list; instead, it is a neurosis.

That said, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

When not involving what has been described as a simple condition, a claim for service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability or, at the very least, has at some point since the filing of his claim for the disability.  Absent proof of present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); but see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).


Here, due to the Veteran's lack of credibility in reporting facts and mental health symptoms, the Board has found that any diagnoses of acquired mental disorders, other than those involving substance abuse, lack credibility, as they are based on inaccurate premises.  As such, the current disability element is lacking and has been since the filing of this claim.  Consequently, service connection for an acquired psychiatric disorder, including PTSD especially, must be denied.  38 C.F.R. §§ 3.303, 3.304; Davidson, supra; McLain, supra; Brammer, supra.

Further, with respect to claims, as here, filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease is a result of the person's willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2014).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The isolated and infrequent use of drugs, by itself, will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c) (2014).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Board is aware of the Veteran's present diagnoses related to substance abuse (drugs and alcohol).  Service connection for these disorders cannot be granted, however, as they are the product of his willful misconduct and not shown to be the result or consequence of a service-connected psychiatric disorder like PTSD.  Id.  

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, in turn requiring denial of this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


